Title: David Bailie Warden to Thomas Jefferson, 5 March 1811
From: Warden, David Bailie
To: Jefferson, Thomas


          
            
              Sir,
              Washington, 5 march, 1811.
            
             I have the pleasure of informing you that the President, on the 2d Instant, was pleased to nominate me as Consul t at Paris, and the nomination was confirmed, the following day, by the Unanimous vote of the Senate.  I have proposed to embark with mr. Barlow, but am, this day, advised, for several reasons, political, as well as private, to embark on the John Adams, which, the Secretary of the navy informs me, will depart from Newport, near Boston, about ten days from this date, tho’ he is not yet informed whether she be arrived at that Port. I have some business to arrange at Philadelphia & New york, which will detain me a day at each of those places—and, I propose to leave Washington tomorrow— It will afford me great pleasure to take charge of your letters for France, which the President of the united States, or Dr Bullus will forward to me at Newport—
            Please to send me a list of any french Books which you may wish to possess.  Mrs. Randolph proposed by me to a Lady in Paris: and mr. Randolph promised me a sketch of your present mode of agriculture.  I wish much to carry with me a Copy of your “manual of parliamentary practice” Accept, Sir, my sincere and grateful thanks for the interest you have been pleased to employ in my success. I will endeavor to be worthy of it by a faithful discharge of the duties of my office, and by an active support of the present administration—I am highly pleased with the character and conduct of the President and sincerely hope that the plan of deviding the Republican party may soon be defeated—
            
              I am, Sir, with the highest esteem and respect your very obliged Sert
              
 D. B. Warden
            
          
          
            ps—Please to inform mrs Randolph that it will give me pleasure to send her any articles from Paris, of which she may furnish me the list—
          
        